Citation Nr: 0503574	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for post-traumatic 
arthritis as secondary to residuals of a gunshot wound to 
Muscle Group XX, right lumbar region for the purpose of 
accrued benefits.

3.  Entitlement to service connection for post-traumatic 
arthritis of the left shoulder as secondary to residuals of a 
gunshot wound of Muscle Group II, left shoulder (minor) for 
the purpose of accrued benefits.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound to Muscle Group XX, right lumbar region, 
currently evaluated as 20 percent disabling, for the purpose 
of accrued benefits.

5.  Entitlement to an increased rating for residuals of a 
gunshot wound of Muscle Group II, left shoulder (minor) for 
the purpose accrued benefits, currently evaluated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to November 1945.  He died in August 2002.  The 
appellant is the veteran's widow.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which denied the veteran's claim 
for an increased rating for the residuals of gunshot wounds 
of the right lumbar region and the left shoulder.

The veteran brought an appeal to the United States Court of 
Veterans Appeals for Veterans Claims (CAVC) from a May 1999 
decision wherein the Board denied increased evaluations for 
left shoulder and lumbar spine disabilities.  In February 
2000 the CVAC vacated the May 1999 Board decision and 
remanded the case to the Board for another decision, taking 
into consideration matters raised.  

In August 2000 the Board remanded the case to the RO for 
further development to address matters raised in the CAVC 
order.

In August 2002 the RO denied entitlement to service 
connection for post-traumatic arthritis of the left shoulder 
as secondary to residuals of a gunshot wound of Muscle Group 
II, left shoulder (minor) and issue noticed to the veteran.  
In September 2002 the appellant notified the RO of the 
veteran's death the previous month.  In March 2003, a private 
attorney submitted a notice of disagreement with the August 
2002 RO rating decision.

The record shows that the Board remanded the case in November 
2002 so that the RO could adjudicate the issue of entitlement 
to service connection for post-traumatic arthritis as 
secondary to residuals of a gunshot wound to Muscle Group XX, 
right lumbar region, an action that had been directed in the 
August 2000 Board remand.  The Board was not yet aware of the 
veteran's death.  In June 2004 the RO issued a rating 
decision on the matter and notified the appellant.

The record also reflects that the appellant filed a timely 
appeal of the rating decisions in March 2003 and July 2003 
wherein the RO denied service connection for the cause of the 
veteran's death and entitlement to accrued benefits, 
respectively.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has issued substantially compliant VCAA notice letters 
to the appellant in connection with the current appeal.

Regarding service connection for the cause of the veteran's 
death, the Board interprets the appellant's statements 
liberally as arguing there was a connection between his 
service connected disabilities and the cause of death.  
Accordingly a medical opinion is deemed necessary for an 
informed determination of the claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

A certified copy of the veteran's death certificate shows 
that he died in August 2002 and that the underlying cause of 
death was cerebrovascular disease.  No other disorder was 
listed as a condition contributing to death but not related 
to the cause of death.  An autopsy was not conducted.  

The evidentiary record otherwise contains no competent 
medical opinion referable as to whether the service-connected 
gunshot wound residuals constituted a causal or aggravating 
factor resulting in the veteran's death.  In addition, there 
is no information relating to the veteran's terminal illness 
and the death certificate indicates he died at his residence. 


As noted previously the RO in June 2004 denied service 
connection for post-traumatic arthritis as secondary to 
residuals of a gunshot wound to Muscle Group XX, right lumbar 
region.  The VA Form 9 received in July 2004 referenced 
disagreement with the June 2004 rating decision.  Generally, 
where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue such is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West. 
12 Vet. App. 238 (1999).  

However, it appears that the rating decision contained a 
sufficient statement of applicable regulations and her appeal 
was received within a year of the notice of the June 2004 
determination.  See 38 C.F.R. § 20.302 and Archbold v. Brown, 
9 Vet. App. 124, 132 (1996).  However, the facts of this case 
demand additional substantive development rather than simply 
requesting the issuance of a statement of the case, as will 
be discussed below.

The June 2004 rating decision indicated that it was very 
clear from the February 2001 VA examination that there was no 
relationship between the gunshot wound of the right lumbar 
spine and the coexisting arthritis.  However a review of the 
examination records does not disclose any medical opinion 
regarding the service connected gunshot wound residuals as 
either a cause or aggravating factor of lumbar spine 
arthritis.  The RO and the Board must rely on competent 
independent medical opinion in such determinations.  The 
examiner in 2001 reported arthritis of the thoracic and 
lumbar spine.

Thus, the examination was not adequate.  In addition the 
appellant's statements regarding aggravation of the lumbar 
spine and left shoulder read reasonably clearly raise the 
question of secondary service connection based on aggravation 
as discussed in Allen v. Brown, 7 Vet. App. 439 (1995).  

The VA examiner in 2001 did address the question of causation 
for the left shoulder arthritis but not aggravation.  See, 
e.g., 38 C.F.R. § 4.1 (2004). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted in 
this determination for purposes of accrued benefits.

Regarding representation at this stage of the appeal, the 
Board would not be required to remand the appeal solely to 
obtain clarification of the choice of representation.  See 
38 C.F.R. § 19.9.  The record reflects that the Disabled 
American Veterans represented the veteran before the Board 
and the RO that a private attorney represented him at the 
CAVC stage of this proceeding.  The RO did not direct any 
official correspondence to the appellant also to a 
representative.  

The RO correspondence to the appellant dated August 17, 2004, 
advised her that the appeal was being transferred to the 
Board and included pertinent information regarding changes in 
representation.  On November 16, 2004, the Board received a 
letter from the appellant wherein she identified The American 
Legion as her representative.  However the representation is 
documented formally in the claims file.  Since this matter is 
being remanded for additional development it would be 
appropriate to have her representative at the RO review the 
record.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should clarify who is 
representing the appellant in this 
appeal, and if it is true that The 
American Legion is representing the 
appellant, a formal power of attorney 
should be executed and associated with 
the claims file.  

After clarification the VBA AMC should 
insure that the representative has 
sufficient opportunity to review the 
record and submit argument or evidence in 
the appellant's behalf.  If, for whatever 
reason, she decides that she no longer 
wants this representative, or any other 
representation, then she should indicate 
this in writing and it, too, should be 
documented in the claims file.

3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for his cerebrovascular 
disability and his service-connected 
disabilities prior to his death.  She 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports, particularly, any 
medical opinion identified as supporting 
the appellant's claim.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should refer the claims 
file and all accumulated and associated 
records therewith to a VA specialist in 
cerebrovascular disorders, including on a 
fee basis if necessary, for the purpose 
of addressing the following medical 
issues:

(a) Is it at least as likely as not that 
the veteran's service-connected gunshot 
wound residuals of the low back or left 
shoulder, adversely affected his 
cerebrovascular disease so as to 
aggravate any cerebrovascular disorder he 
had prior to death?

(b) Is it at least as likely as not that 
the service-connected gunshot wound 
residuals rendered the veteran less 
capable of resisting the adverse effects 
of cerebrovascular disease thereby 
accelerating his death?

Any opinions rendered by the medical 
specialist must be accompanied by a 
complete rationale.

6.  The VBA AMC should arrange for 
medical review of the record by a 
orthopedic surgeon if available or other 
orthopedist, including on a fee basis if 
necessary, for the purpose of 
ascertaining whether arthritis of the 
left shoulder or thoracic and/or lumbar 
spine is secondary to his service-
connected residuals of gunshot wounds 
affecting the left shoulder (Muscle Group 
II) and the right lumbar spine (Muscle 
Group XX), respectively.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(1) Is it at least as likely as not that 
any arthritis of the left shoulder or the 
thoracic and lumbar spine is causally 
related to his service-connected 
residuals of gunshot wounds affecting 
Muscle Group II and Muscle Group XX?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
residuals of gunshot wounds to Muscle 
Group II and Muscle Group XX aggravate 
arthritis of the left shoulder or the 
thoracic/lumbar spine?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:
(a) The baseline manifestations which are 
due to the effects of arthritis of the 
left shoulder and the thoracic/lumbar 
spine; (b) The increased manifestations, 
which, in the examiner's opinion, are 
proximately due to the service-connected 
gunshot wound residuals based on medical 
considerations; and (c) The medical 
considerations supporting an opinion that 
increased manifestations of the 
aforementioned arthritis are proximately 
due to the service-connected residuals of 
gunshot wounds.  If the examiner 
determines that such arthritis was 
neither the result of or aggravated by 
the service connected gunshot wound 
residuals, the examiner should 
distinguish the manifestations of the 
lumbar spine and left shoulder that are 
related to the gunshot wound residuals 
and those related to any arthritis found 
in the left shoulder or thoracic/lumbar 
spine.  

If the examiner determines that such 
manifestations cannot be separated the 
rationale for that determination should 
be provided.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




